DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 12/13/2021. In virtue of this communication claims 9-14 are currently pending in the instant application.
    
Response to Amendment
In response to the action mailed on 9/21/2021, the Applicant has filed a response amending the claims. 
          
Response to Arguments
The Applicant’s arguments have been fully considered but they are not persuasive.

The Applicant argues that Kamada et al (US Pub 20130015784) does not teach the limitations of “the first luminance is an average luminance in the guard period”, and “the second luminance is an average luminance in the illumination period”. However, the Examiner respectfully disagrees with this statement because Kamada teaches this limitation. More specifically, Kamada Fig 4A teaches the first luminance being an average luminance in the guard period (e.g. period T1-T10), and the second luminance being an average luminance in the illumination period (e.g. period T10-T2). See below for details.


    PNG
    media_image1.png
    651
    672
    media_image1.png
    Greyscale


Here, the Examiner interprets the first luminance in the guard period (e.g. period T1-T10) to be an average luminance because in the guard period (e.g. period T1-T10) the sum of samples (e.g. at A, B, C) divided by the number of samples (e.g. 3) equals the first luminance. The formula being used to calculate this average is the following (Average = Sum of Terms / Number of Terms). See NPL (OnlineMathLearning.com) for support.


    PNG
    media_image2.png
    672
    695
    media_image2.png
    Greyscale

 
In a similar manner, the Examiner interprets the second luminance in the illumination period (e.g. period T10-T2) to be an average luminance because in the illumination period (e.g. period T10-T2) the sum of samples (e.g. at A, B, C) divided by the number of samples (e.g. 3) equals the second luminance. The formula being used to calculate 

Furthermore, the concept of having a low average in a first guard period and the concept of having a high average in a second illumination period is known in the art. See NPL (Pulse Width Modulation with Analog Write) for support and more specifically the Figure where a low average is in a first period (i.e. at 0% Duty Cycle) and a high average is in a second period (i.e. at 100% Duty Cycle).
 

    PNG
    media_image3.png
    376
    794
    media_image3.png
    Greyscale


The Applicant argues that “that the second luminance which the Examiner states to be variable in Figs. 4A - 4B of Kamada is not the average luminance in the illumination period (T10-T2)…” However, the Examiner respectfully disagrees with this statement because of the following. First, the claim as currently presented only requires that the second luminance is variable and that the second luminance is an average luminance. second luminance is variable and the second luminance is an average luminance (which is what the current claim requires). More specifically, Kamada teaches that the second luminance in the illumination period (e.g. period T10-T2) is variable. See below for details. 


    PNG
    media_image4.png
    422
    637
    media_image4.png
    Greyscale


Here, Kamada Fig 4A shows that the second luminance in the illumination period (e.g. period T10-T2) is 0.484ms, and Kamada Fig 4B shows that the second luminance in the illumination period (e.g. period T10-T2) is 0.084ms. Thus, the second luminance in the illumination period (e.g. period T10-T2) is variable. 




    PNG
    media_image5.png
    663
    672
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    703
    678
    media_image6.png
    Greyscale
 

Here, the second luminance in the illumination period (e.g. period T10-T2) (as shown in Fig 4A or Fig 4B) is an average luminance because in the illumination period (e.g. period T10-T2) (as shown in Fig 4A or Fig 4B) the sum of samples (e.g. at A, B, C) divided by the number of samples (e.g. 3) equals the second luminance. The formula 
 
In response to the Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e. features of page 188 of the Applicant’s disclosure a filed) are not recited in the rejected claims. The Applicant appears to be arguing features such as “a ratio between a luminance y1 of the lighting period and a luminance y2 of the information transmission period is changed by a transmission device in a time-based configuration according to an ambient environment or a communication environment”. However, these features are not recited in the claims. As a reminder, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, 

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  

Claims 9 and 13 recite the limitations of “the first luminance is an average luminance in the guard period” and “the second luminance is an average luminance in the illumination period.” However, there is no disclosure in the drawings and/or specification stating that the first luminance is an average luminance in the guard period and that the second luminance is an average luminance in the illumination period. Claims 9 and 13 are directed to the embodiment of Fig 74A of the Applicant’s disclosure, and this embodiment does not explicitly disclose an average. The term average is only mentioned in paragraphs [127][128] (i.e. of US Pub 20200313774) which relates to PPM modulation and in paragraph [552] (i.e. of US Pub 20200313774) which relates to pixels. Therefore, for at least reasons, one of ordinary skill in the art is not conveyed that the Applicant had possession of what is currently being claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 11-14 rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al (US Pub 20130015784) in view of Ikehara et al (US Pub 20150229392).

Regarding Claim 9, Kamada discloses a transmission device comprising: 
a light source that, in operation, emits a light (Fig 1A, where a transmission device has a light source LD1 that emits a light); and 
a processor that, in operation, controls the light source to perform: 

emitting an illumination light in an illumination period, the illumination period being provided between two consecutive data transmission periods (Fig 1A, Fig 2, Fig 4A, where the transmission device with the processor controls the light source LD1 to emit an illumination light in an illumination period (e.g. period T10-T2), and the illumination period (e.g. period T10-T2) is provided between two consecutive data transmission periods (e.g. periods T2)); and 
providing a guard period immediately before the data transmission period, a first luminance in the guard period being lower than a second luminance in the illumination period (Fig 1A, Fig 2, Fig 4A, where the transmission device with the processor controls the light source LD1 to provide a guard period (e.g. period T1-T10) immediately before the data transmission period (e.g. period T2), and a first luminance in the guard period (e.g. period T1-T10) is lower than a second luminance in the illumination period (e.g. period T10-T2)), 



    PNG
    media_image4.png
    422
    637
    media_image4.png
    Greyscale


 the first luminance is an average luminance in the guard period (Fig 1A, Fig 2, Fig 4A, where the first luminance in the guard period (e.g. period T1-T10) (as shown in Fig 4A or Fig 4B) is an average luminance because in the guard period (e.g. period T1-T10) (as shown in Fig 4A or Fig 4B) the sum of samples (e.g. at A, B, C) divided by the number of samples (e.g. 3) equals the first luminance (i.e. by using the formula Average = Sum of Terms / Number of Terms)), and   


    PNG
    media_image1.png
    651
    672
    media_image1.png
    Greyscale


    PNG
    media_image7.png
    692
    693
    media_image7.png
    Greyscale


the second luminance is an average luminance in the illumination period (Fig 1A, Fig 2, Fig 4A, where the second luminance in the illumination period (e.g. period T10-T2) (as shown in Fig 4A or Fig 4B) is an average luminance because in the illumination period (e.g. period T10-T2) (as shown in Fig 4A or Fig 4B) the sum of samples (e.g. at 


    PNG
    media_image2.png
    672
    695
    media_image2.png
    Greyscale



    PNG
    media_image6.png
    703
    678
    media_image6.png
    Greyscale


	Kamada fails to explicitly disclose	the optical signal being an optical signal frame, and the optical signal frame including a reference symbol.
	However, Ikehara discloses 

the optical signal frame including a reference symbol (Fig 1, Fig 2, Fig 3, paragraphs [48][55][56] where the optical signal frame includes a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload)). 
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission device as described in Kamada, with the teachings of the optical signal frame as described in Ikehara. The motivation being is that as shown a light source 11 can transmit an optical signal that is an optical signal frame and where the optical signal frame can include a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload) and one of ordinary skill in the art can implement this concept into the transmission device as described in Kamada and have the transmission device with the light source LD1 transmit an optical signal that is an optical signal frame and where the optical signal frame includes a reference symbol (e.g. 1000 in 4PPM) (i.e. in a preamble) and a data symbol (e.g. 1000 in 4PPM) (i.e. in a payload) i.e. as an alternative so that the transmission device uses a known data structure/ frame to communicate and which has a preamble field for indicating a start of the optical signal frame and a payload field for transporting data in the optical signal frame and which modification is a simple implementation of a known concept of a known optical signal frame into a known transmission device for its improvement and for optimization and which modification yields predictable results.    

Regarding Claim 11, Kamada as modified by Ikehara also discloses the transmission device wherein a time ratio between the data transmission period and the illumination period is changed based on an ambient light condition (Kamada Fig 1A, Fig 2, Fig 4A, Fig 4B, Fig 4C, where a time ratio (e.g. for dimming rates of 90%, 50% and 41.6%) between the data transmission period (e.g. period T2) and the illumination period (e.g. period T10-T2) is changed based on an ambient light condition (i.e. for dimming rates of 90%, 50% and 41.6%  where it is changed from high brightness to low brightness)).   
 
Regarding Claim 12, Kamada as modified by Ikehara also discloses the transmission device wherein the second luminance is changed based on time length of the data transmission period (Kamada Fig 1A, Fig 2, Fig 4A, Fig 5B, where the second luminance is changed (e.g. from period T10-T2 to period T10-T2-T2) based on a time length of the data transmission period (e.g. period T2)).   
 
Regarding Claim 13, Claim 13 is similar to claim 9, therefore, claim 13 is rejected for the same reasons as claim 9.

Regarding Claim 14, Kamada as modified by Ikehara also discloses the transmission device wherein in the transmitting, the processor transmits the optical signal frame by controlling the light source to emit the light while alternating between a third luminance lower than the second luminance and a fourth luminance lower than the third luminance in the data transmission period (Kamada Fig 1A, Fig 2, Fig 4A, where in the transmitting, the transmission device with the processor transmit the optical signal by .


    PNG
    media_image8.png
    443
    830
    media_image8.png
    Greyscale


Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al (US Pub 20130015784) in view of Ikehara et al (US Pub 20150229392) in further view of Juslen (US Pub 20160286633).

Regarding Claim 10, Kamada as modified by Ikehara fails to explicitly disclose the transmission device wherein the first luminance monotonously decreases within the guard period.   

a first luminance monotonously decreasing within a guard period (Fig 3e, paragraph [49] where a first luminance (light intensity) monotonously decreases (i.e. from te1 to te2) within a guard period (e.g. from te1 to te3)).  
	Therefore, it would have been obvious to one of ordinary skill in the art to modify the transmission device as described in Kamada as modified by Ikehara, with the teachings of the first luminance (light intensity) as described in Juslen. The motivation being is that as shown a first luminance (light intensity) can monotonously decrease (i.e. from te1 to te2) within a guard period (e.g. from te1 to te3) and one of ordinary skill in the art can implement this concept into the transmission device as described in Kamada as modified by Ikehara and have the transmission device with the first luminance (light intensity) monotonously decrease (i.e. from te1 to te2) within the guard period (e.g. period T1-T10) i.e. as an alternative so that the transmission device uses a known technique of reducing light intensity from a 100% light intensity to a 0% light intensity when it is transitioning from the second luminance to the first luminance and which modification is a simple implementation of a known concept of a known first luminance (light intensity) into a known transmission device for its improvement and for optimization and which modification yields predictable results. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.
 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636